         Case 2:20-cv-00546-JTM-KWR Document 32 Filed 08/10/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

QUINTEN NAVE                                             CIVIL ACTION

VERSUS                                                   NO. 20-546

GULF STATES SERVICES LLC, ET AL.                         SECTION: “H” (4)


                             ORDER AND REASONS
          Before the Court are Defendants’ Motion to Dismiss (Doc. 16) and
Plaintiff’s Motion to Dismiss Counterclaim (Doc. 18). For the following reasons,
Defendants’ Motion is GRANTED, and Plaintiff’s Motion is GRANTED IN
PART and DENIED IN PART.


                                  BACKGROUND
          In this suit, Plaintiff brings claims against his former employer under
the Fair Labor Standards Act (“FLSA”) and the Louisiana Wage Payment Act
(“LWPA”). Plaintiff purports to file suit on behalf of other similarly situated
individuals, and he alleges that Defendants did not pay their employees the
wages due to them. Specifically, Plaintiff alleges that he and other employees
were denied minimum wage as well as overtime payments that they had
earned. 1 Also, Plaintiff asserts a state law claim for unjust enrichment,
alleging that Defendants failed to pay their employees for their labor including
“straight time” or “gap time.” 2 Defendants, in turn, asserted a counterclaim
against Plaintiff, alleging that he failed to return certain tools loaned to him
and that he damaged Defendants’ vehicle.



1   Doc. 1 at 4.
2   Id. at 5.


                                          1
      Case 2:20-cv-00546-JTM-KWR Document 32 Filed 08/10/20 Page 2 of 6



       In their Motion, Defendants argue that Plaintiff fails to state an unjust
enrichment claim. Defendants further argue that to the extent Plaintiff tries
to bring a quantum merit claim, he fails to state a claim for this as well. In
Plaintiff’s Motion, he asks the Court to dismiss Defendants’ counterclaim,
arguing that the FLSA does not permit counterclaims against employees.


                                 LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 1 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw
reasonable inference that the defendant is liable for the misconduct alleged.” 2
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 3 The court need not, however,
accept as true legal conclusions couched as factual allegations. 4 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true. 5 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim. 6




1Ashcroft v. Iqbal, 556 U.S.
                           662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 547 (2007) (internal quotations omitted).
2 Id.

3 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

4 Iqbal, 556 U.S. at 678.
5 Id.
6 Lormand, 565 F.3d at 255–57.




                                             2
      Case 2:20-cv-00546-JTM-KWR Document 32 Filed 08/10/20 Page 3 of 6



                                LAW AND ANALYSIS
    I. Plaintiff’s Claim for Unjust Enrichment/Quantum Meruit
       Defendants argue that Plaintiff’s claim for “all hours worked under forty
in a workweek, known as ‘straight time’ or ‘gap time,’” cannot form the basis
of an unjust enrichment or quantum meruit claim. Because the elements of
unjust enrichment and quantum meruit are indistinguishable, the Court will
conduct only one analysis of the requisite elements. 3
       Under Louisiana law, “[a] claim for unjust enrichment is based upon the
equitable principle that a ‘person who has been enriched without cause at the
expense of another person is bound to compensate that person.’” 4 To prove
unjust enrichment, five elements must be present: (1) an enrichment; (2) an
impoverishment; (3) a connection between the enrichment and resulting
impoverishment; (4) an absence of justification or cause for the enrichment and
impoverishment; and (5) the lack of another remedy at law. 5 “The unjust
enrichment remedy is only applicable to fill a gap in the law where no express
remedy is provided.” 6
       Here, Defendants argue that Plaintiff’s claim fails because claims for
“gap time” and “straight time” are covered by the LWPA. In response, Plaintiff
emphasizes that he pled unjust enrichment as an alternative remedy, to be
pursued if his other claims fail. He avers “that [the FLSA and the LWPA] are
both fully applicable to the unlawful practices alleged in this case.” 7 In their




3 Martin Energy Servs., LLC v. M/V Bourbon Petrel, et al., Civil Action No. 14-2986, 2018
  WL 4775067, at *2 n.2 (E.D. La. Oct. 3, 2018).
4 Semco, LLC v. Grand Ltd., 221 So. 3d 1004, 1030 (La. App. 5 Cir. 2017) (quoting LA. CIV.

  CODE art. 2298).
5 Id.
6 Westbrook v. Pike Elec., LLC, 799 F. Supp. 2d 665, 672 (E.D. La. 2011) (internal quotations

  omitted).
7 Doc. 20 at 8.




                                             3
      Case 2:20-cv-00546-JTM-KWR Document 32 Filed 08/10/20 Page 4 of 6



reply, Defendants argue that Plaintiff can only alternatively plead claims that
are legally cognizable, and his claim for unjust enrichment is not.
       This Court agrees with Defendants. “Unjust enrichment is a specific
cause of action that may not be asserted against a defendant as a mere catchall
or safety net in the event that a plaintiff fails to succeed on the merits of his or
her other claims.” 8 As the Eastern District has noted, “whether plaintiff
succeeds or not with respect to his other claims is immaterial.” 9 “It is not the
success or failure of other causes of action, but rather the existence of other
causes of action, that determine whether unjust enrichment can be applied.” 10
In other words, “the mere fact that there are alternative remedies available
precludes a claim for unjust enrichment.” 11 “While some district courts have
permitted unjust enrichment claims to be pled in the alternative, apparently
in reliance on federal procedural law, as Judge Feldman correctly noted in JP
Mack Industries, those courts did so without analyzing the effect of such a
ruling on Louisiana substantive law.” 12 Accordingly, this Court finds that
Plaintiff’s unjust enrichment/quantum meruit claim must be dismissed. 13


8 Constance v. Austral Oil Expl., Co., Inc., Nos. 2:12–CV–1252, 2:12–CV–1253, 2013 WL
   6578178, at *9 (W.D. La. Dec. 13, 2013).
9 Westbrook, 799 F. Supp. 2d at 672.
10 Zaveri v. Condor Petrol. Corp., 27 F. Supp. 3d 695, 702 (W.D. La. 2014) (quoting Garber v.

   Badon & Ranier, 981 So. 2d 92, 100 (La. App. 3 Cir. 2008)).
11 Westbrook, 799 F. Supp. 2d at 672.
12 Zaveri, 27 F. Supp. 3d at 701.
13 Plaintiff cites Main Iron Works LLC v. Rolls Royce Marine North America, Inc., 2015 WL

   3952709 (E.D. La. June 29, 2015). In that case, this Court specifically noted that Main Iron
   Works LLC disputed whether a contract even existed between the parties. Id. at *3. Thus,
   the Court reasoned as follows: “If this Court finds that no contract exists between MIW and
   Rolls Royce, a breach of contract or open account claim likewise does not exist.” Id. The
   Court wrote that if it later decided that a contract did exist between the parties, it would
   reconsider the motion to dismiss. Id. That case, therefore, is distinguishable from the
   instant one before the Court. Here, the parties agree, and courts have held, that the FLSA
   and the LWPA cover all of the claims at issue here. See Montgomery v. Waitr Holdings Inc.,
   2019 WL 2233792, at *3 (E.D. La. May 23, 2019) (involving FLSA allegations that
   defendant failed to pay minimum wage and failed to pay overtime) (“[B]ecause the FLSA
   provides Plaintiffs another remedy, they cannot state a claim for unjust enrichment.”). See


                                              4
      Case 2:20-cv-00546-JTM-KWR Document 32 Filed 08/10/20 Page 5 of 6



   II. Defendants’ Counterclaim
       Plaintiff argues that Defendants’ counterclaim should be dismissed
because the Fifth Circuit has held that employers may not file counterclaims
or claims for setoffs in FLSA actions. In response, Defendants aver that they
are seeking a setoff only as to Plaintiff’s LWPA claims, not his FLSA claims.
       As Plaintiff notes in his reply, Defendants’ counterclaim “seeks a setoff
against any purported wages Plaintiff asserts are due.” 14 Defendants allege
that they “are entitled to a set off and/or credit for any amounts earned and/or
any permissible set off or deductions available under the FLSA or Louisiana
Wage Payment Act.” 15 The FLSA, however, does not allow employers to assert
counterclaims or claims for setoffs against plaintiffs. 16 Accordingly, to the
extent Defendants’ counterclaim relates to the FLSA, it is dismissed.
       To the extent the counterclaim relates to Plaintiff’s LWPA claim, the
allegations remain pending. As Defendants note, Louisiana law allows
employers to assert claims for setoffs. 17


   also Trisler v. LifeShare Blood Centers, 2019 WL 3451708, at *7 (W.D. La. July 29, 2019)
   (involving claims for “straight time” or “gap time”) (“Based on our finding that the proper
   state law cause of action for unpaid wages rests in Louisiana’s Wage Payment Statute, we
   do not find that plaintiffs’ claims are proper under the theory of unjust enrichment, since
   a remedy is clearly contemplated under existing law. Plaintiffs’ petition fails to assert a
   claim under the Wage Payment Statute, but the mere fact that plaintiffs did not
   successfully pursue such a claim does not entitle them to unjust enrichment claims.”).
14 Doc. 17 at 12.
15 Id. at 8.
16 Martin v. PepsiAmericas, Inc., 628 F.3d 738, 741 (5th Cir. 2010) (“[S]et-offs and

   counterclaims are inappropriate in any case brought to enforce the FLSA’s minimum wage
   and overtime provisions.”). See also Babin v. Plaquemines Par., Civil Action No. 18-7378-
   WBV-DMD, 2019 WL 5084164, at *3 (E.D. La. Oct. 10, 2019) (noting that “[t]he federal
   courts were not designated by the FLSA to be either collection agents or arbitrators for an
   employee’s creditors” and that “the only function of the federal judiciary under the FLSA
   ‘is to assure to the employees of a covered company a minimum level of wages’”) (quoting
   Brennan v. Heard, 491 F.2d 1, 4 (5th Cir. 1974), rev’d on other grounds by McLaughlin v.
   Richland Shoe Co., 486 U.S. 128 (1988)).
17 Newson v. Glob. Data Sys., Inc., 107 So. 3d 781, 787 (La. App. 3 Cir. 2012) (“Louisiana

   courts have recognized that an employer may have a claim of setoff or compensation
   against former employees. Employers have been allowed a setoff against a former


                                              5
    Case 2:20-cv-00546-JTM-KWR Document 32 Filed 08/10/20 Page 6 of 6



                                   CONCLUSION
     For the foregoing reasons, Defendants’ Motion to Dismiss (Doc. 16) is
GRANTED. Plaintiff’s claim for unjust enrichment/quantum meruit is
DISMISSED WITH PREJUDICE.
     IT IS FURTHER ORDERED that Plaintiff’s Motion to Dismiss
Counterclaim (Doc. 18) is GRANTED IN PART, and Defendants’ FLSA
counterclaim is DISMISSED WITH PREJUDICE. To the extent Plaintiff’s
Motion relates to Defendants’ LWPA counterclaim, the Motion is DENIED.
     New Orleans, Louisiana this 10th day of August, 2020.



                                        ____________________________________
                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




 employee’s unpaid wage claim for damages pertinent to physical property or for definitive
 amounts of money owed by the employee for salary overpayment, loans, or outstanding
 account balances.”).


                                           6
